Title: Thomas Jefferson to John M. Perry, 3 June 1817
From: Jefferson, Thomas
To: Perry, John M.


          
            Sir
            Monticello
June 3. 17.
          
          In the purchase of the site of the College from you, there are two questions entirely distinct; 1. as to the title, which must be clearly so it is our duty to have conveyed to the institution clear, & unembarrassed by any conditions other than the usual one of the payment of the price stipulated. the 2d who shall do all the various works which the prosecution of the object may require? these must be left free to be disposed of as they arise, in the best manner we can. you wish us to be bound in the same or a concurrent contract to  employ you to do the wooden work. but does our duty permit us to thus to bind the instn hand & foot, to employ any particular person, whether he who may do the work well or ill, and leave it to the us to law suits for indemnification? by law suits? you acknolege, and we all know that your skill does not go either to the execution of the work yourself properly, f or to the knowing when it is properly executed we shall then our daily inspection cannot be expected. age, as to myself, and long absences, put that out of the question. yet the constant inspection of a competent eye is necessary, with the power to dismiss the workman found incompetent or unfaithful. otherwise we should be at the mercy of those you employ whom we do not know & who may go on to the completion of the work, under your own eye, & be going wrong amiss the whole time without your knowing it. you might, with equal justice, insist on a covenant that you should do the stone work; brick work, iron work  and every thing else that is to be done. but could we be justifiable in such a covenant? in a competn between two undertakers, the one  acknoleging himself entirely ignorant how the work is to be done, the other a perfect master of it, can there be a doubt which it is our duty to prefer? it will certainly be my wish that every thing should be turned thro’ your hands, which you could do as well as another; and I am sure there is will be much which you could do, and would, I have no doubt, be employed to do: but these would be in details to be provided for as they arise. this subject however is too long would take too much time  & would be too laborious to be treated in writing: and I can only add therefore that so far as would depend on me, my friendly disposns to you, would always make me wish you should have a preference in work against equal competitors, wishing you entertaining for you sentiments of sincere good will & esteem& friendship.
          Th:J
        